962 So.2d 976 (2007)
C.W., a child, and James Purdy, Public Defender, Seventh Judicial Circuit, Petitioners,
v.
Michael CURRIE, Director, Okaloosa Youth Academy, and State of Florida, Respondents.
No. 1D07-2629.
District Court of Appeal of Florida, First District.
July 31, 2007.
James S. Purdy, Public Defender, Seventh Judicial Circuit, and Joseph A. Palmer, Assistant Public Defender, DeLand, for Petitioners.
Bill McCollum, Attorney General, and Joshua R. Heller and Bryan Jordan, Assistant Attorneys General, Tallahassee, for Respondents.
PER CURIAM.
C.W., a child, petitions this court for a writ of habeas corpus, contending that the Circuit Court for Volusia County lacked jurisdiction to commit him to the custody of the Department of Juvenile Justice. However, petitioner did not timely appeal the commitment order and we therefore find that the petition is procedurally barred. Powell v. Fla. Dep't of Corr., 741 So.2d 1201 (Fla. 1st DCA 1999). We find petitioner's reliance on Alachua Regional Juvenile Detention Center v. T.O., 684 So.2d 814 (Fla.1996) and Murray v. Regier, 872 So.2d 217 (Fla.2002) to be misplaced because neither of those petitioners was detained pursuant to a lower tribunal order reviewable by appeal. Concluding *977 that this court lacks jurisdiction, the instant petition is hereby dismissed.
PETITION DISMISSED.
BARFIELD, ALLEN, and HAWKES, JJ., concur.